Citation Nr: 1242708	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a higher initial rating for sinusitis, rated noncompensable prior to August 14, 2012, and 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to May 2006.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for sinusitis and assigned an initial noncompensable disability rating, effective May 3, 2006.

The RO in Wilmington, Delaware currently has jurisdiction over the Veteran's claim.

In July 2011 and July 2012, the Board remanded this matter for further development.

In September 2012, the Appeals Management Center (AMC) assigned an initial 10 percent disability rating for sinusitis, effective August 14, 2012.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

In an October 2012 letter, the Veteran raised the issue of entitlement to service connection for a nasal disability other than sinusitis, to include rhinitis and deviation of the nasal septum.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Since August 17, 2006, the Veteran's sinusitis has been manifested by three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; there were no such non-incapacitating episodes prior to August 17, 2006 and there have been no incapacitating episodes of sinusitis requiring bed rest and treatment by a physician or sinus surgeries at any time during the rating period on appeal.
CONCLUSION OF LAW

The criteria for an initial 10 percent rating, from August 17, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code (DC) 6513 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The appeal for a higher initial rating for sinusitis arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8- 2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to evaluate the severity of his sinusitis symptomatology. 

In its July 2011 and July 2012 remands, the Board instructed the AOJ to, among other things: ask the Veteran to identify any VA or private medical treatment for sinusitis since February 2009, obtain any additional relevant identified VA treatment records and private medical records for which sufficient release forms were completed, and schedule the Veteran for VA examinations to assess the severity of his service-connected sinusitis and to distinguish, if possible, the symptomatology associated with his service-connected sinusitis from the symptomatology associated with his non service-connected rhinitis.

In an August 2011 letter, the AOJ asked the Veteran to identify any additional VA or private medical treatment that he had received for sinusitis since February 2009 and to complete the appropriate release forms to allow VA to obtain any such private treatment records.  The Veteran did not specifically respond to this letter.  As explained above, all relevant post-service VA treatment records have been obtained.  Further, the Veteran was afforded VA examinations in August 2011 and August 2012 to assess the severity of his sinusitis.  Although the examiner who conducted the August 2011 VA examination did not adequately distinguish the symptomatology associated with the Veteran's service-connected sinusitis from that associated with his non service-connected rhinitis, this deficiency was corrected in the August 2012 VA examination report.  Therefore, the AOJ substantially complied with all of the Board's July 2011 and July 2012 remand instructions and VA has no further duty to attempt to obtain any additional treatment records or conduct additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155. 

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's sinusitis is currently rated under 38 C.F.R. § 4.97, DC 6513 as chronic maxillary sinusitis.  Sinusitis is rated according to the General Rating Formula for Sinusitis.

Under the General Rating Formula, the following ratings apply:  a noncompensable rating is warranted for sinusitis detected by X-ray only; a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513

A note accompanying DC 6513 states that an incapacitating episode is defined as one requiring bed rest and treatment by a physician.

In this case, a report of a VA examination dated August 16, 2006, includes a report of nosebleeds and sinus pressure, swelling, and edema during service.  Although the Veteran had been prescribed erythromycin for his sinus problems in service, he only used Claritin at the time of the examination for non-disabling seasonal allergies.  He would wake up every other morning with complete blockage of one nostril, but the affected nostril would clear after a few hours and after taking a shower.  There was no complete obstruction of either nostril and the Veteran did not experience any purulent discharge from the nose, dyspnea at rest or on exertion, speech impairment, disease affecting the soft palette, or nasal regurgitation.  He did not have chronic sinusitis, but rather recurrent episodes of severe sinusitis.  There was no disability between episodes of sinusitis.  He did not have allergic attacks, but rather experienced a baseline nasal stuffiness since returning to Florida.  Also, the Veteran had not experienced any sinusitis since returning to Florida and there were no periods of incapacitation requiring bed rest since his discharge from service.

Examination revealed no objective evidence of any tenderness or swelling over the frontal or maxillary sinuses and no inflammation of the nasal mucosa.  The nasal septum was slightly deviated to the right and the Veteran had congenitally small nasal passages resulting in obstruction of one or the other nasal passages on an equal basis every other night.  The turbinates could not be examined.  X-rays revealed a right frontal sinus density and a right maxillary sinus mucoperiorteal thickening and darkening consistent with chronic sinusitis.  The Veteran was diagnosed as having, among other things, chronic sinusitis with no recurrences of acute sinusitis since service.

Treatment records from the 436th Medical Group dated in January and March 2007 include reports of congestion, runny nose with blood-tinged purulent discharge, headaches, and sinus pain (described as occurring for 5 days at the time of the January 2007 evaluation and 7 days at the time of the March 2007 evaluation).

Examinations revealed tenderness of the frontal and maxillary sinuses and an erythematous nasal turbinate, but no black or eschar changes of the turbinate.  Diagnoses of acute sinusitis (associated with, among other things, pain and purulent discharge) were provided.  The Veteran was prescribed moxifloxacin for 7 days at the time of the January 2007 evaluation and azithromycin for 5 days at the time of the March 2007 evaluation.

During a June 2010 VA examination, the Veteran reported sneezing and occasionally yellow nasal discharge associated with pain.  Such symptoms occurred twice a month, but he was not treated by an ear, nose, and throat physician.  He had never undergone any sinus surgeries.

Examination revealed a deviated nasal septum and chronic sinusitis with wet and congested mucosa.  There were some bleeders in the "littles" area bilaterally.  There was no congestion of the larynx or pharynx and the airway was clear.  There were no masses on the head or neck area and no areas of tenderness.  A CT-scan of the sinuses revealed mucoperiosteal thickening and occlusion of the maxillary osteomeatal complexes bilaterally.

The August 2011 VA examination report includes a report of recurrent sinusitis which was treated with antibiotics (e.g. zithromycin).  The medication temporarily resolved the sinus symptoms, but the symptoms would return.  Attacks of sinusitis occurred approximately 2 to 3 times each year and sometimes caused the Veteran to miss time from work.  He also used Claritin to treat allergies.  Examination revealed a deviated nasal septum and chronic rhinitis with met mucosa, possibly due to allergies.  A diagnosis of chronic rhinosinusitis with deviated nasal septum was provided.

During the August 2012 VA examination the Veteran was diagnosed with moderate chronic sinusitis, rhinitis, and deviated nasal septum.  He reported that he experienced sinus infections approximately 5 to 6 times each year which were treated with antibiotics and nasal sprays.  He had not undergone any surgeries and did not take medications continuously.  Episodes of pansinusitis were associated with headaches and purulent discharge or crusting (occurring approximately 6 times each year).  Non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting had occurred approximately 6 times during the previous 12 months.  The Veteran had not experienced any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) use of antibiotics during the previous 12 months.  A maxillofacial CT revealed sinus mucosal disease and occlusion of the right maxillary osteomeatal unit.

With respect to the Veteran's rhinitis and deviated nasal septum, there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis and at least 50 percent obstruction of the nasal passages on both sides due to traumatic septal deviation.  However, neither rhinitis nor deviated nasal septum caused complete nasal obstruction on one side.  There was no permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  Additionally, there were no larynx or pharynx conditions, tumors, neoplasms, scars, or any other problems related to his service-connected sinusitis.  The Veteran's disabilities did not impact his ability to work.
The physician who conducted the August 2012 VA examination opined that the Veteran's chronic sinusitis was not related to his non service-connected rhinitis.  No further explanation or reasoning for this opinion was provided.

The evidence from the effective date of service connection through the date of the August 2006 VA examination fails to demonstrate any incapacitating or non-incapacitating episodes of sinusitis, any symptoms associated with the disability, or any sinus surgeries.  Rather, during the August 2006 VA examination the Veteran reported that following service he only experienced temporary nasal blockage in the morning and used Claritin for non-disabling seasonal allergies.  Although there was X-ray evidence of sinusitis during the examination, he denied having experienced any purulent discharge and examination revealed no objective evidence of any tenderness or swelling over the frontal or maxillary sinuses and no inflammation of the nasal mucosa.  The physician who conducted the August 2006 VA examination concluded that there had been no recurrences of acute sinusitis since the Veteran's separation from service.

In light of the absence of any incapacitating or non-incapacitating episodes of sinusitis, symptoms such as headaches, pain, purulent discharge and crusting, or sinus surgeries, and as there was only X-ray evidence of sinusitis at the time of the August 2006 VA examination, the Board finds that the symptoms of the Veteran's service-connected sinusitis most closely approximate the criteria for a noncompensable rating under DC 6513 during the period from the effective date of service connection through the date of the August 2006 VA examination.  Hence, an initial compensable rating for sinusitis is not warranted at any time during the period from May 3, 2006 through August 16, 2006.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.97, DC 6513.

With respect to the period since the August 2006 VA examination, the Veteran reported 2 episodes of congestion, purulent discharge, headaches, and sinus pain during the January and March 2007 evaluations.  Moreover, examinations at those times revealed sinus tenderness.  He was prescribed antibiotics on both occasions.  He continued to report occasionally yellow nasal discharge with "pain" during the June 2010 VA examination (described as occurring twice a month) and reported 2 to 3 attacks of recurrent sinusitis a year during the August 2011 VA examination.  The examiners who conducted the June 2010 and August 2011 VA examinations did not otherwise specify the number and duration of any incapacitating or non-incapacitating episodes of sinusitis.  Furthermore, at the time of the August 2012 VA examination the Veteran had experienced non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting approximately 6 times during the previous 12 months.  There is no evidence of any incapacitating episodes of sinusitis requiring bed rest and treatment by a physician or any sinus surgeries during this period.

Although there was no objective evidence of headaches, pain, or purulent discharge during the June 2010 and August 2011 VA examinations, the Veteran reported yellow nasal discharge with "pain" and 2 to 3 attacks of recurrent sinusitis during these examinations.  He is competent to report such symptoms of sinusitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, there is no evidence that explicitly contradicts his reports, purulent discharge, headaches, and sinus pain were noted during the January and March 2007 evaluations, and his reports are otherwise not inconsistent with the evidence of record.  Thus, such reports are deemed to be credible.

The evidence is in at least equipoise that during the period since the August 2006 VA examination, the Veteran has experienced at least three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Therefore, resolving reasonable doubt in his favor, the Board finds that the symptoms of his service-connected sinusitis have most closely approximated the criteria for a 10 percent rating under DC 6513 during this period.  It is unclear when these more severe symptoms began, but the normal findings during the August 2006 VA examination show that they occurred sometime after that examination.  Again resolving reasonable doubt in the Veteran's favor, an initial 10 percent rating for sinusitis, from August 17, 2006 through August 13, 2012, is granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.97, DC 6513.
An initial rating higher than 10 percent is not warranted at any time since August 17, 2006 as there is no evidence of any incapacitating episodes of sinusitis requiring bed rest and treatment by a physician during this period (the absence of such episodes was specifically noted during the August 2012 VA examination) and the Veteran has not undergone surgery due to his sinusitis.  Although he reported that he experienced occasionally yellow nasal discharge with "pain" twice a month during the June 2010 VA examination, it is unclear as to whether such discharge was purulent or whether the reported pain referred to either headaches or sinus pain.  Thus, the evidence is insufficient to conclude that the symptoms of the Veteran's sinusitis have met or approximated the criteria for a 30 percent rating under DC 6513 (i.e. three or more incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting) at any time since August 17, 2006.  

Moreover, the Board notes that the Veteran has been diagnosed with rhinitis and a deviated nasal septum.  In his October 2012 letter, he contended that he is entitled to separate initial ratings for these disabilities.  However, he is not service-connected for either rhinitis or a deviated nasal septum.  Further, the August 2012 VA examination report includes an opinion that his chronic sinusitis is not related to his non service-connected rhinitis.  Although this opinion is of little probative value because it is not accompanied by any explanation or reasoning, the August 2012 VA examination report clearly differentiates between the symptoms associated with the service-connected sinusitis (i.e. congestion, nasal discharge, headaches, and sinus pain and tenderness) and the symptoms associated with the non service-connected rhinitis and deviated nasal septum (i.e. obstruction of the nasal passages).  As explained above, the issue of entitlement to service connection for a nasal disability other than sinusitis, including rhinitis and deviated nasal septum, is being referred to the AOJ for appropriate action.  Hence, separate initial ratings for rhinitis and deviated nasal septum are not warranted at any time during the appeal period.



Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").
There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected sinusitis.  The symptoms of this disability are congestion, nasal discharge, headaches, and sinus pain and tenderness.  These symptoms are specifically contemplated by the criteria set forth in DC 6513.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has reportedly been gainfully employed in full time employment as a teacher, high school football coach, and military support worker throughout the entire appeal period.  As there is no evidence of unemployability, a claim for a TDIU under Roberson and Rice is not raised.











ORDER

Entitlement to an initial 10 percent rating for sinusitis, from August 17, 2006, through August 13, 2012, is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


